NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ISRAEL PONCE-GRANADOS,                     No.    20-70557

                Petitioner,                     Agency No. A200-822-924

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2021**
                               San Francisco, California

Before: HAWKINS and MILLER, Circuit Judges, and RESTANI,*** Judge.

      Juan Israel Ponce Granados petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from an immigration judge’s denial of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
his application for asylum, withholding of removal, and protection under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a)(1),

and we deny the petition.

      1.     Substantial evidence supports the Board’s denial of Ponce Granados’s

asylum application as untimely. An asylum application must be filed within one

year of the applicant’s arrival in the United States; otherwise, the applicant must

demonstrate that an exception to the one-year deadline applies. 8 U.S.C.

§ 1158(a)(2)(B), (D); 8 C.F.R. § 208.4(a)(2)(i). Ponce Granados arrived in the

United States on April 15, 2006 but did not file an asylum application until January

3, 2013. He claims that his fear of deportation and lack of knowledge about his

eligibility for asylum constitute extraordinary circumstances justifying the delay.

But neither reason qualifies as an extraordinary circumstance that would excuse the

untimely filing. See 8 C.F.R. § 208.4(a)(5) (providing that extraordinary

circumstances may not be “intentionally created by the alien through his or her

own . . . inaction”); Sumolang v. Holder, 723 F.3d 1080, 1082 (9th Cir. 2013)

(noting that “ignorance of the one-year filing deadline” did not excuse late filing);

see also Antonio-Martinez v. INS, 317 F.3d 1089, 1093 (9th Cir. 2003) (“As a

general rule, ignorance of the law is no excuse . . . .”).

      2.     The Board correctly held that Ponce Granados is ineligible for asylum

and withholding of removal because he failed to demonstrate that his proposed


                                            2
particular social groups are cognizable. We review the ultimate question

“[w]hether a group constitutes a ‘particular social group’ . . . de novo,” Barbosa v.

Barr, 926 F.3d 1053, 1059 (9th Cir. 2019), and the factual determinations

underlying that conclusion for substantial evidence, Conde Quevedo v. Barr, 947

F.3d 1238, 1241–42 (9th Cir. 2020).

      The group “Salvadoran shopkeepers” or “small shopkeepers” is not

cognizable because its members do not share an immutable characteristic. Being a

shopkeeper is neither fundamental to Ponce Granados’s identity nor a

characteristic that he cannot or should not be required to change. See Macedo

Templos v. Wilkinson, 987 F.3d 877, 882–83 (9th Cir. 2021) (“[B]eing a wealthy

business owner is not an immutable characteristic because it is not fundamental to

an individual’s identity.”). We reject Ponce Granados’s argument that he need not

demonstrate immutability because owning a business is a “voluntary association

that has become an innate characteristic.” See id. at 881.

      The group “Salvadorans targeted by gangs” is impermissibly circular. “[A]

particular social group must exist independently of the harm asserted.” Diaz-

Reynoso v. Barr, 968 F.3d 1070, 1080 (9th Cir. 2020). While persecution “may be

the catalyst that causes a society to distinguish a group in a meaningful way and

consider it distinct,” id. at 1083 (internal quotation marks omitted), the group

proposed by Ponce Granados has no other defining characteristics. To the extent


                                          3
Ponce Granados claims that the group is also defined by his former occupation as a

shopkeeper, that simply restates the first proposed group rejected above and, in any

event, is not the group he presented to the immigration judge.

      3.     Substantial evidence supports the Board’s denial of relief under the

Convention Against Torture for failure to demonstrate government acquiescence.

Ponce Granados relies on generalized country conditions evidence documenting

violence, unrest, and corruption, and he points to no specific evidence in the record

showing that the Salvadoran government is likely to acquiesce in any future

torture. See Santos-Ponce v. Wilkinson, 987 F.3d 886, 891 (9th Cir. 2021); Garcia-

Milian v. Holder, 755 F.3d 1026, 1034–35 (9th Cir. 2014).

      PETITION DENIED.




                                          4